            Case 1:20-cr-00213-MKV Document 180 Filed 07/26/21 Page 1 of 1
                                             U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                          July 26, 2021

   VIA ECF                                                            USDC SDNY
                                                                      DOCUMENT
   The Honorable Mary Kay Vyskocil                                    ELECTRONICALLY FILED
   United States District Judge                                       DOC #:
   Southern District of New York                                      DATE FILED: 7/26/2021
   500 Pearl Street
   New York, New York 10007

           RE:    United States v. Nazeem Francis, et al., 20 Cr. 213 (MKV)

   Dear Judge Vyskocil:

          The Government respectfully requests that the pretrial conference presently scheduled for
   July 27, 2021 be adjourned sine die, as the remaining defendants in the case, Nazeem Francis and
   Erick Oleaga, have indicated their intention to enter guilty pleas. The Government has separately
   discussed dates for plea hearings in August with the Court and respective defense counsel.

          Additionally, the Government respectfully submits that an exclusion of time under the
   Speedy Trial Act from July 27, 2021 through a control date of September 1, 2021 would serve the
   ends of justice outweighing the interest of the public and the defendants in a speedy trial, as it
   would allow these plea hearings to be scheduled and to proceed accordingly. The defendants do
   not object to the exclusion of time.


                                                          Respectfully submitted,

                                                          AUDREY STRAUSS
                                                          United States Attorney


                                                    By:       /s/
                                                          Allison Nichols
                                                          Jamie Bagliebter
                                                          Assistant United States Attorneys
                                                          (212) 637-2366 / 2236


   cc:     All defense counsel (via ECF)
GRANTED. The pretrial conference is adjourned. All time between the date of this order and September 1,
2021 is excluded for the purposes of the Speedy Trial Act for the reasons stated in this letter. SO ORDERED.
                                               7/26/2021
